PER CURIAM.
 1. Many assignments of error have no basis in exception taken at the trial; as to many others, directed *506to admitting testimony, the record shows only “Objection; overruled; exception,” with nothing to explain what the objection was, or why it was overruled. Such assignments present nothing for review.
2. The trial judge (it is claimed) commented on the failure of two defendants to testify in their own behalf. He said that this action by him was justified, indeed required, by the argument which defendants’ counsel had made. This supposed justification is omitted from the record, for the perfection of which this counsel is responsible. Upon such a basis we cannot presume prejudicial error.
3. Much condemnatory evidence was found in an account book taken from the pocket of one of the defendants when arrested in November, 1924. The indictment charged conspiracy in October, 1924. The objection was that the book items bore no year date, and might have referred to some former year. The circumstances gave basis enough to permit a jury inference that the book covered the period current at the critical date. The jury was properly instructed that the entries were not evidence against .the other defendants, unless the conspiracy was otherwise established.
4. Upon review of the whole record, we find substantial direct evidence sufficiently tending to implicate each defendant in the conspiracy, without resorting to that proof which was admissible only under the eo-eonspirator rule.
The verdict and sentence as to each plaintiff in error are affirmed.